Citation Nr: 0728411	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for urethral 
stricture. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty for 21 
days from April 5, 1974 to April 25, 1974.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 rating decision of the Philadelphia Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in May 
2007; a transcript of that hearing is of record.  

The matter of entitlement to service connection for urethral 
stricture based on de novo review is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action is required on his 
part.  


FINDINGS OF FACT

1. Unappealed April 1974, September 1975, and November 1994 
rating decisions denied service connection for urethral 
stricture based on findings that it pre-existed, and was not 
aggravated by, the veteran's service.    

2.  Evidence received since the November 1994 decision tends 
to show that the veteran's urethral stricture did not pre-
exist service; it relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 1994 rating decision 
denying service connection for urethral stricture is new and 
material, and the claim seeking service connection for 
urethral stricture may be reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 
3.303 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision on the issue of reopening the veteran's claim 
constitutes a grant of the benefit sought there is no need to 
belabor the impact of the VCAA on this claim.  Significantly, 
the veteran was provided adequate VCAA notice by July 2003 
and March 2006 notice letters and had ample opportunity to 
respond.  

II.  Factual Background

Service connection for urethral stricture was initially 
denied by a May 1974 rating decision, which found that such 
disability pre-existed, and was not aggravated by, the 
veteran's service.  Subsequent rating decisions in September 
1975 and in November 1994 denied the claim on the same basis.  
The veteran did not appeal any of these decisions and they, 
each, became final (See 38 U.S.C.A. § 7105.).    
Evidence of record at the time of the November 1994 (most 
recent prior final) decision in this matter included the 
service medical records, an August 1975 medical certificate, 
an August 1975 treating physician's letter, a July 1977 
statement from an examining physician, a May 1994 treating 
physician's letter, October 1994 records pertaining to the 
veteran's urethrotomy and statements from the veteran.   

Service medical records reveal that on January 1974 pre-
induction examination the veteran's genitourinary system was 
normal.  In April 1974 he was seen at a urology clinic for 
symptoms of increasing urgency, urge incontinence and marked 
decrease in the force of his urinary stream with a greenish 
penile discharge.  He also noted terminal burning on 
micturation.  The veteran reported that he initially had an 
episode of hematuria at age 14 and in the prior year he had 
had three episodes of dysuria and urinary tract symptoms.  
Eight months prior to active duty he had had an episode of 
terminal hematuria and was told that he had a 'cold.'  An 
intravenous pyelogram (IVP) was normal.  The veteran had no 
significant difficulty just prior to entering active duty.  
Physical examination showed a normal penis and testes.  The 
prostate was 1+ boggy with a mucoid whitish discharge.  
Urinalysis x 3 revealed white blood cells too numerous to 
count with 1+ proteinuria, occasional red blood cell, and 1+ 
bacteria.  An IVP was normal.  A cystourethrogram was 
performed and revealed severe bulbous stricture; the bladder 
revealed moderate trabeculations with cellules, a dilated 
prostatic urethra and increased residual urine.  The final 
diagnosis was distal bulbous urethral stricture, rule out 
fossa navicularis stricture.  The veteran was initially put 
on a medical hold; it was noted that the urethral stricture 
existed prior to service.  A Medical Board then determined 
that the veteran's physical defect (i.e. urethral stricture) 
precluded full utilization in the military service, and he 
was discharged from service.  

The August 1975 medical certificate indicated that the 
veteran had been treated during 1973 for urethral stricture 
and continued to have urethral stricture.  An August 1975 
letter indicated that the veteran had an IVP in March 1974, 
which was essentially negative.  The July 1977 doctor's 
statement indicated that the veteran had been examined in 
June 1969 and found to be in excellent health.  

Statements from the veteran expressed his contention that his 
condition first became manifest in service or was at least 
aggravated by service even though he was in service for a 
short time.  He asserted that there was nothing wrong with 
him prior to entering service.  He had had no problems with 
his urinary system and did not have a urinary infection on 
entrance.  He did have a complete physical on entrance and no 
problems were found.  Also, X-rays from his doctor prior to 
service showed no problems with his urinary tract.  He argued 
that if he did have a pre-existing problem in service, it was 
made worse by an infection contracted in service.  He also 
contended that after his condition was identified in service, 
he was put on a hold for 2 weeks and his orders were to mop 
floors and bend and pick up papers on the grounds.  He 
followed these orders but was in excruciating pain due to 
urethral stricture.  As a result of this activity a full-
blown bladder infection developed.  At that point he was 
informed that he had less than a year to live.    

The May 1994 letter from treating physician Dr. B indicated 
that the veteran was treated by Dr. B prior to his military 
service.  During that time he was not treated for a urinary 
stricture or any other urinary problem.  October 1994 records 
show diagnoses of bulbous urethral stricture and multiple 
condylomata acuminata, urethra.  As a result, the veteran 
received an internal urethrotomy and fulgeration of 
condylomata.   

Evidence received since the November 1994 decision includes 
VA medical records from 1974 to 1976, additional medical 
records from 1974 to 2001, records from Dr. F from March 2003 
to March 2006, a May 2007 letter from Dr. F and additional 
statements from the veteran including his May 2007 hearing 
testimony.   

VA medical records from April 1974 to 1976 show treatment for 
urethral stricture including urethral dilatation and 
urethrocystogram. An initial April 1974 inpatient note shows 
that the veteran reported urinary difficulty for the past 2 
to 3 years including slow urinary flow, small stream and 
terminal dribbling, but that the symptoms became more 
pronounced in the prior 4 weeks and because of this discharge 
from service was ordered.  The veteran also reported that he 
had passed bloody urine at the age of 14 without pain and 
that no medical investigation was carried out.  
Additional medical records from 1974 to 2001 show ongoing 
treatment for urethral stricture and numerous surgical 
procedures including internal urethrotomies.  

March 2003 to March 2006 private medical records from Dr. F 
show ongoing treatment for urethral stricture and bladder 
outlet obstruction.      

The May 2007 letter from Dr. F indicates that the veteran had 
been his patient since 1995 and that he suffered from a 
urethral stricture and a bladder outlet obstruction.  Dr. F 
noted that evidently, when the veteran was in the military he 
had recurrent urinary tract infections and treatments were 
delayed, resulting in urinary retention.  It was Dr. F's 
opinion that the veteran's stricture disease came from 
recurrent infections, which probably occurred at the time of 
his military assignment.  

The veteran's additional statements essentially repeated his 
earlier arguments with a more explicit contention that if he 
had had received the medical attention needed when his 
condition was diagnosed in service, he would not have 
experienced the ongoing pain suffering and frustration he has 
endured daily since service.  

III.  Law and Regulations

The veteran was properly notified of the November 1994 rating 
decision and he did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105.  Generally, when a claim is disallowed, 
it may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is received.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in May 
2003), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers. "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

In determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV.  Analysis

Since service connection for urethral stricture was 
previously denied on the basis that it pre-existed service 
and was not aggravated by service, in order for additional 
evidence received to pertain to an unestablished fact 
necessary to substantiate the claim it would have to tend to 
show either that the veteran's urethral stricture did not 
pre-exist service or that it did pre-exist service and was 
aggravated by service.  The only new medical evidence 
received that directly addresses the etiology of the 
veteran's urethral stricture is the May 2007 letter from Dr. 
F.  This letter provides Dr. F's opinion that the veteran's 
stricture disease came from recurrent infections, which 
probably occurred at the time of his military service.  Thus, 
the letter does tend to show that the veteran's urethral 
condition did not pre-exist service, but instead became 
initially manifest in service.  Consequently, it relates to 
an unestablished fact necessary to substantiate the claim.

Given that Dr. F's letter does tend to show that the 
veteran's current urethral stricture became manifest in 
service, it also tends to raise a reasonable possibility of 
substantiating the veteran's underlying claim for service 
connection (See Hickson, supra).  As this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim, it is both new and material, and 
the claim seeking service connection for urethral stricture 
may, and must, be reopened.  
 

ORDER

The appeal to reopen a claim of service connection for 
urethral stricture is granted.  


REMAND

Consideration of the claim now proceeds to de novo review.  
On service entry the veteran was not noted to have urethral 
stricture or any other urological disability.  Hence, he must 
be presumed to have been urologically sound on entry in 
service.  See 38 U.S.C.A. § 1111.  If this presumption is not 
rebutted, findings that the veteran's urethral stricture 
became manifest in service, and persisted, would result in a 
conclusion that the disability was incurred in service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence that the urethral stricture pre-existed the 
veteran's service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

Furthermore, if clear and unmistakable evidence of pre-
existing urethral stricture is found, the veteran is entitled 
to a further presumption that the disability was aggravated 
by service.  This presumption likewise can only be rebutted 
by clear and unmistakable evidence that the disability was 
not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003.

While the current record was sufficient to meet the liberal 
standard for reopening of the claim, the totality of the 
evidence at present is insufficient to determine whether the 
presumption of soundness on service entry has been rebutted 
by clear and unmistakable evidence (and if so, whether there 
is clear and unmistakable evidence of nonaggravation).  
Notably, Dr. F's May 2007 opinion regarding the etiology of 
the veteran's urethral stricture does not appear to have been 
based on review of the his service medical records and is 
thus has limited probative value.  Consequently, further 
development of medical evidence is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a urologist to 
determine the likely etiology of his 
urological disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be completed.  Based on review of the 
record and examination of the veteran, 
the examiner should provide medical 
opinions responding to the following:

a) Is there any evidence in the record, 
which, along with established medical 
principles, renders it undebatable from a 
medical standpoint, that the veteran's 
current urethral stricture pre-existed 
his military service?  If so, please 
identify such evidence.

b) If there is clear evidence that 
current urethral stricture pre-existed 
the veteran's military service, is there 
any evidence in the record which, along 
with established medical principles, 
renders it undebatable from a medical 
standpoint, that the urethral stricture 
was not aggravated beyond natural 
progression during his military service? 
    
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then readjudicate the 
claim de novo.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development must be handled in an expeditious 
manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


